Citation Nr: 0812195	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  95-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2000, for the grant of non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1968.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia for additional development.  This claim 
was also remanded in May 2005.  Prior to the Remands, this 
matter was before the BVA on appeal from a January 2001 
rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a Board hearing held before a 
Veterans Law Judge at the local VA office in October 2005.  
In March 2008, the Board informed him that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board and advised him that he was entitled to another 
hearing.  The veteran responded, in March 2008, that he 
wished to appear before a Veterans Law Judge of the Board at 
his regional office.  Since the failure to afford the veteran 
a hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, this matter must be 
addressed prior to any appellate review. See 38 C.F.R. § 
20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file. If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
